AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 1



                                         UNITED STATES DISTRICT COURT
                                         Western District of Arkansas
                                                       )
               UNITED STATES OF AMERICA                )     JUDGMENT IN A CRIMINAL CASE
                            v.                         )
                                                       )
                                                       )     Case Number:         2:19CR20012-002
                JOSE SABINO JIMENEZ-CRUZ               )     USM Number:          15293-010
                                                       )
                                                       )     Joseph Self
                                                       )     Defendant’s Attorney
THE DEFENDANT:
    pleaded guilty to count(s)      One (1) of an Information on August 13, 2019.

    pleaded nolo contendere to count(s)
    which was accepted by the court.
    was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                      Offense Ended             Count
8 U.S.C. § 1326(a)                Illegal Reentry by a Removed Alien                                       1/31/2019                 1




       The defendant is sentenced as provided in pages 2 through              3         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

    The defendant has been found not guilty on count(s)

                One (1) and Two (2) of the
    Count(s)                                              is        are dismissed on the motion of the United States.
                Indictment

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                       November 14, 2019
                                                                       Date of Imposition of Judgment


                                                                       /s/ P.K. Holmes, III
                                                                       Signature of Judge




                                                                       Honorable P.K. Holmes, III, United States District Judge
                                                                       Name and Title of Judge


                                                                       November 14, 2019
                                                                       Date
AO 245B (Rev. 02/18)    Judgment in Criminal Case
                        Sheet 2 — Imprisonment
                                                                                                     Judgment — Page     2       of   3
 DEFENDANT:                   JOSE SABINO JIMENEZ-CRUZ
 CASE NUMBER:                 2:19CR20012-002


                                                            IMPRISONMENT
         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
                       time served in federal custody (9 months, 7 days). No term of supervised release is ordered as it is
 total term of:
                       anticipated that the defendant will be deported following his term of imprisonment.




         The court makes the following recommendations to the Bureau of Prisons:




         The defendant is remanded to the custody of the United States Marshal.

         The defendant shall surrender to the United States Marshal for this district:
             at                                      a.m.          p.m.       on                                             .
             as notified by the United States Marshal.

         The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             before 2 p.m. on                                             .
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.



                                                                   RETURN
 I have executed this judgment as follows:




         Defendant delivered on                                                          to

 at                                                 , with a certified copy of this judgment.


                                                                                                   UNITED STATES MARSHAL




                                                                          By
                                                                                                DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                      Judgment — Page     3     of        3
 DEFENDANT:                       JOSE SABINO JIMENEZ-CRUZ
 CASE NUMBER:                     2:19CR20012-002
                                                CRIMINAL MONETARY PENALTIES
    The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                 Assessment              JVTA Assessment*               Fine                      Restitution
 TOTALS       $ 100.00**              $ -0-                          $ -0-                      $ -0-
 **The government made a motion to the Court for remission of the special assessment, and the Court granted the motion.

       The determination of restitution is deferred             . An Amended Judgment in a Criminal Case (AO 245C) will be entered
 until after such determination.

      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

 Name of Payee                               Total Loss**                    Restitution Ordered                        Priority or Percentage




 TOTALS                              $                                  $

      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:
            the interest requirement is waived for             fine         restitution.
            the interest requirement for                fine    restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
    or after September 13, 1994, but before April 23, 1996.
